Citation Nr: 1230677	
Decision Date: 09/07/12    Archive Date: 09/10/12	

DOCKET NO.  10-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the residuals of left ankle injury.  

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic adjustment disorder with alcohol abuse in remission.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to December 2008, with service in Iraq from March 2007 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

For reasons which become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for the residuals of an injury to his left ankle, as well as an increased evaluation for his service-connected adjustment disorder.  In pertinent part, it is contended that the Veteran's current left ankle disability is the result of an incident in service, at which time the Veteran fell while participating in a "ruck march," injuring his left ankle.  It is further contended that current manifestations of the Veteran's service-connected psychiatric disorder are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  

In that regard, the Board notes that service treatment records show no evidence of the aforementioned fall, or of any injury to the Veteran's left ankle.  Nonetheless, given that the Veteran served as a Calvary Scout for a period of slightly more than one year in Iraq, and received the Combat Action Badge, the RO has accepted the Veteran's account of his inservice injury.  In point of fact, the basis of the denial of service connection for the residuals of left ankle injury has been that, as of the time of a recent VA examination in August 2009, there was no evidence that the Veteran suffered from a chronic, clinically-identifiable disability of his left ankle.  However, since the time of the issuance of a Statement of the Case in July 2010, there have been received at the Board VA outpatient treatment records, including results of magnetic resonance imaging, which arguably show evidence of chronic disability, including degenerative joint disease, of the Veteran's left ankle.  Currently, there exists no written waiver (as required by regulation) of the Veteran's right of initial review by the RO of the aforementioned evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Nor has the Veteran been afforded a VA examination for the purpose of determining the relationship, if any, between his current left ankle pathology and his reported inservice fall.  Under the circumstances, the Board is of the opinion that further development of the evidence in necessary prior to a final adjudication of the Veteran's claim for service connection.  

Regarding the issue of an increased rating for the Veteran's service-connected psychiatric disability, the Board notes that the Veteran was last afforded a VA examination for the purpose of determining the current severity of that disability in August 2009, at this point, approximately three years ago.  Moreover, in his Notice of Disagreement received in October 2009, the Veteran indicated that, as a result of his service-connected psychiatric disorder, he was experiencing difficulty sleeping and staying asleep, as well as difficulty in comprehending certain of his academic pursuits.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2009, the date of the most recent VA examinations of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to the effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded additional appropriate VA examinations in order to more accurately determine the exact nature and etiology of his current left ankle disability, and the current severity of his service-connected psychiatric disorder.  The Veteran is hereby notified that it is his responsibility to report for those examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the joints examination, the examiner should specifically comment as to whether the Veteran's current left ankle pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, including his reported inservice fall.  

Following completion of the psychiatric examination, and in accordance with the latest AMIE worksheets for evaluating service-connected psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected psychiatric disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations. 

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for the residuals of left ankle injury, as well as his claim for an increased evaluation for his service-connected psychiatric disability.  This adjudication should specifically include consideration of the aforementioned evidence (including VA treatment records) received subsequent to the issuance of the Statement of the Case (SOC) in July 2010.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the aforementioned SOC in July 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



